Exhibit Williams & Webster, PS. Certified Public Accountants & Business Consultants March 4, Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N.W. Washington, DC 20549 Re:Rhino Outdoor International, Inc. Commission File Number:333-62690 Dear Sirs: We have received a copy of and are in agreement with, the statement being made by Rhino Outdoor International, Inc. in Item 4.02 of its Form 8-K dated March 3, 2008 and captioned “Non-reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review.” We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, /s/Williams & Webster, P.S. Williams & Webster, P.S. Members of Private Companies Practice Section, SEC Practice Section, AICPA and WSCPA Bank of America Financial Center • 601 W. Riverside, Suite 1940 • Spokane, WA99201 Phone (509) 838-5111 • Fax (509) 838-5114 • www.williams-webster.com
